COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:      Timothy K. Elkins and Carolyn M.Elkins v. DEB Fall Creek Holdings
                          LLC

Appellate case number:    01-19-00957-CV

Trial court case number: 1143988

Trial court:              County Civil Court at Law No. 3 of Harris County

        On December 16, 2019, appellant, Timothy K. Elkins, filed a motion requesting that this
Court stay execution of a writ of possession. The County Civil Court at Law No. 3 of Harris County
signed the judgment against appellant in the underlying eviction suit on November 21, 2019. The
record does not indicate that a supersedeas bond was filed within 10 days of the signed judgment.
Accordingly, appellant’s motion for a temporary stay must be DENIED. See TEX. PROP. CODE §
24.007(a) (“A judgment of a county court in an eviction suit may not under any circumstances be
stayed pending appeal unless, within 10 days of the signing of the judgment, the appellant files a
supersedeas bond in an amount set by the county court.”).
       It is so ORDERED.

Judge’s signature: _/s/ Gordon Goodman_____
                                Acting individually

Date: __December 19, 2019___